DETAILED ACTION
Notice to Applicant
In response to the communication received on 09/09/2019, the following is a Non-Final Office Action for Application No. 16564724.  Examiner notes that claims 15-20 are limited to non-transitory media based on ¶0017 of the Specification which states “A computer-readable storage medium, as used herein, is not to be construed as being transitory signals per se.”  Thus, Examiner interprets claims 15-20 to be limited to non-transitory media. 

Status of Claims
Claims 1-20 are pending.   

Drawings
The applicant’s drawings submitted on 09/09/2019 are acceptable for examination purposes. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 5, 12, and 19 are objected to because of the following misspelling informalities:  participatns.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 1-20 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of process or machine or manufacture.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: establishing a baseline set of agenda items prior to meeting commencement; identifying meeting participants based on actual real-time meeting attendance; monitoring an attendance and a participation of the meeting participants; identifying the agenda items that meet selection criteria using a coverage triggering mechanism; updating the order of the agenda items based on the agenda item that meet selection criteria first; and displaying real-time meeting agenda items that meet the selection criteria. 
i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic processors, memories and/or storage media limitation is no more than mere instructions to apply the exception using a generic computer component. Further, updating the order of the agenda items based on the agenda item that meet selection criteria first by a processors, memories and/or storage media is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: processors, memories and storage media. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, updating the order of the agenda items based on the agenda item that meet selection criteria first by a processors, memories and/or storage media is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure at ¶0039 wherein the structure includes “personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, network PCs, minicomputer systems, and distributed cloud computing environments that include any of the Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine/manufacture for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 20090006608 A1) hereinafter referred to as Gupta in view of Henriksen et al. (US 20140200944 A1) hereinafter referred to as Henriksen.   

Gupta teaches:
Claim 1. A processor-implemented method for dynamic meeting agenda management, the method comprising: 
establishing a baseline set of agenda items prior to meeting commencement (¶0021 System 100 can also provide information relating to the topic of the conversation (e.g., who else should be included) as well as information relating to associated or ancillary topics and/or other topics that might be of interest to the participants.  ¶0022 …The ; 
identifying meeting participants based on actual real-time meeting attendance; monitoring an attendance and a participation of the meeting participants (¶0045 The user can interact with the regions to select and provide information through various devices such as a mouse, a roller ball, a keypad, a keyboard, a pen, gestures captured with a camera, and/or voice activation, for example.  ¶0068 a meeting is initiated and the attendees are identified. Such identification can be based on recognizing each participant utilizing various face-recognition techniques…or other techniques); 
identifying the agenda items that meet selection criteria using a coverage triggering mechanism (¶0044 These regions can comprise known text and/or graphic regions comprising dialogue boxes, static controls, drop-down-menus, list boxes, pop-up menus, as edit controls, combo boxes, radio buttons, check boxes, push buttons, and graphic boxes. ¶0045 it is to be appreciated that the disclosed aspects are not so limited. For example, merely highlighting a check box can initiate information conveyance); 
updating the order of the agenda items based on the agenda item that meet selection criteria first (¶0058 ranking module 612 might rank the participation of each individual based on an indication of which person is talking and for how long. If a particular individual's participation is low, a low ranking (e.g., a number, a color indicator or other visual or audio information) can be associated with that individual. ¶0072 the evaluation is presented to the attendees in a real-time manner. The information can be presented in any form (e.g., visual, audible). Types of visual information can include, but are not limited, to a chart (e.g., bar chart, pie chart) showing how much people are speaking or a color-coding scheme, other schemes or combinations thereof. In this way, during the meeting actions can be taken to increase participation and/or effectiveness of the attendees); and 
displaying real-time meeting agenda items that meet the selection criteria (¶0020 The various aspects disclosed herein can be performed on electrical devices including devices that utilize touch screen display technologies and/or mouse-and-keyboard type interfaces.  ¶0047 the relevant linking information can be displayed automatically or it might not be displayed until the link is selected and/or a participant is selected. A second link or relationship 410 indicates that Theresa 404 has read the book by Roger 406 and has commented on the book.).

establishing a baseline set of agenda items (¶0032 the system may move the start time of the meeting, if allowed, to correspond to the first fixed topic, if the organizer requires the first fixed topic to be the first topic in the meeting agenda. ¶0037 Each of the time gaps between one fixed topic and the following fixed topic may be filled with either a break or a non-fixed topic during this agenda optimization process, for example, by adjusting the start and end times of non-fixed topics or portions thereof, such as sub-topics, or by inserting breaks)
a coverage triggering mechanism (¶0032 the system may automatically check to see if there is time available in the meeting agenda schedule to allow the gap to be filled out as a break or if it is necessary to move one or more non-fixed topics or portions thereof, if permitted, to fill all or a portion of the time gap between two fixed topics. In this way, the system may automatically optimize the meeting agenda prior to any need to manually adjust the number of topics and parameters of topics in the meeting agenda.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for automation of meeting scheduling and task list access permissions within a meeting series of Henriksen with the system for dynamically enhancing meeting participation through compilation of data of Gupta for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Gupta ¶0003 teaches that it is desirable for attendees to have access to the most accurate, up-to-date information in order to help them perform at a high level of efficiency; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Gupta ¶0072 teaches a dynamic meeting real-time ranking system to increased participation and effectiveness of the attendees, and Henriksen ¶0032 teaches automatically optimizing the meeting agenda; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Gupta at least the above cited paragraphs, and Henriksen at least the inclusively cited paragraphs. 
DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Gupta teaches:
Claim 2. The method of claim 1, wherein the selection criteria comprise a minimum number of meeting participants required and a list of all meeting participants (¶0058 ranking module 612 might rank the participation of each individual based on an indication of which person is talking and for how long. If a particular individual's participation is low, a low ranking (e.g., a number, a color indicator or other visual or audio information) can be associated with that individual. If participation by an individual is high, a different (high) ranking can be presented. The ranking can be a function of a respective level of contribution by each attendee as compared to the other attendees and/or the amount of feedback received (e.g., applause, comments, and so forth) after a participant contributes information. The ranking can be output to each person individually (e.g., the person only receives their ranking) or all rankings can be output to the entire group.).
Although not explicitly taught by Gupta, Henriksen teaches in the analogous art of system for automation of meeting scheduling and task list access permissions within a meeting series:
minimum number of meeting participants required (¶0109 Users may have the ability to collect meeting specific data from any number of meetings to be used in Dashboard style reports covering things like detailed meeting costs, high and low performing hosts or attendees  ¶0126 After the agenda for the follow-up meeting is automatically filled in, the meeting administrator selects the date and time for the meeting. The meeting management system checks the personal schedules of all attendees to identify whether any scheduling conflicts arise. In some embodiments, the system may automatically schedule the meeting for the time that complies with all attendee's individual schedules, i.e. minimum number of participants required).

(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Gupta ¶0003 teaches that it is desirable for attendees to have access to the most accurate, up-to-date information in order to help them perform at a high level of efficiency; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Gupta ¶0072 teaches a dynamic meeting real-time ranking system to increased participation and effectiveness of the attendees, and Henriksen ¶0032 teaches automatically optimizing the meeting agenda; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Gupta at least the above cited paragraphs, and Henriksen at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the system for automation of meeting scheduling and task list access permissions within a meeting series of Henriksen with the system for dynamically enhancing meeting participation through compilation of data of Gupta.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Gupta teaches:
Claim 3. The method of claim 1, wherein the baseline set of agenda items are moderator-generated based on an agenda listed in a meeting invitation or from a manually entered list (¶¶0022-0024 …Information relating to the topic can include reports, papers, etc. related to the topic or authored by a participant, documents shared between participants, names of other people that might have knowledge of the topic and so on. Information can also relate to .

Gupta teaches:
Claim 4. The method of claim 1, wherein the baseline set of agenda items are system-generated based on previous successful outcomes of the previous meeting of like topical nature (Fig. 2 and ¶0029 if one or more factors are achieving a high level of success, the overall project itself can be successful and become a model for other projects. System 200 can attempt to make the most of parameters relating to each factor that can have a positive influence on overall project.).

Gupta teaches:
Claim 5. The method of claim 1, further comprising: shifting, automatically, displayed agenda items based on determination of who is on the call or present in the meeting; and color-coding agenda items based on meeting participatns currently in attendance in the meeting (¶0058 ranking module 612 might rank the participation of each individual based on an indication of which person is talking and for how long. If a particular individual's participation is low, a low ranking (e.g., a number, a color indicator or other visual or audio information) can be associated with that individual. ¶0072 the evaluation is presented to the attendees in a real-time manner. The information can be presented in any form (e.g., visual, audible). Types of visual information can include, but are not limited, to a chart (e.g., bar chart, pie chart) showing how much people are speaking or a color-coding scheme, other schemes or combinations thereof. In this way, during the meeting actions can be taken to increase participation and/or effectiveness of the attendees).

Gupta teaches:
Claim 6. The method of claim 1, wherein monitoring the attendance or participation of the meeting participants is performed using a voice recognition technique and a facial recognition technique (¶0045 The user can interact with the regions to select and provide information through various devices such as a mouse, a roller ball, a keypad, a keyboard, a pen, gestures captured with a camera, and/or voice activation, for example.  ¶0068 a meeting is .

Gupta teaches:
Claim 7. The method of claim 1, further comprising: storing the list of the meeting agenda items and results of the meeting agenda items that meet the selection criteria in a database; and retrieving the stored list of the meeting agenda items and the results of the meeting agenda items against the selection criteria to establish a baseline agenda item for future similar meetings (Fig. 2 and ¶0022 In further detail, system 100 includes a collection component 102 that can be configured to receive a notice or other indication that two or more people will be getting together to discuss something. The notice can be a listing of participants (e.g., names, email aliases, extension numbers, and so forth), such as from a meeting request or agenda. ¶0023 Collection component 102 can obtain information relating to the participants and/or the topic).

As per claims 8-14 & 15-20, the system & product tracks the method of claims 1-7 & 1-6, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1-7 & 1-6 are applied to claims 8-14 & 15-20, respectively.  Gupta discloses that the embodiment may be found as a system and product (Figs. 9 and 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20040263636 A1
System and method for distributed meetings
Cutler, Ross

COLLABORATIVE GENERATION OF MEETING MINUTES AND AGENDA CONFIRMATION
Curtis; Pavel
US 20090313299 A1
COMMUNICATIONS NETWORK SYSTEM AND SERVICE PROVIDER
BONEV; Robert
US 20190108493 A1
Attendance Tracking, Presentation Files, Meeting Services and Agenda Extraction for Interactive Whiteboard Appliances
Nelson; Steven


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 5712723955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 




/KURTIS GILLS/Primary Examiner, Art Unit 3623